DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10-17 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrish et al. (US 2011/0152100).
Parrish discloses a composition for increasing crop yields using a composite polymer film. The composition is to comprise a base polymer film (‘polymer composite material’) (see instant claim 24), such as polyethylene (LDPE) (see Example 1) (see instant claims 1, 4, 6, coated with a) a first barrier layer comprising a binder such as gelatin and/or polyacrylate (see [0024, 0156]) (see instant claims 16, 17, 26), b) a second barrier layer comprising a biocide and a binder (e.g. gelatin) (see [0152]) and c) a third layer which may comprise gelatin (see [0163]) (see claim 1) (see instant claims 10, 12, 14 and 26). The base polymer is to have a thickness of between 10-250 microns (see [0071]) (see instant claim 22) whereas the coating layers are to have a thickness of between 1-100 microns (see [0070] (see instant claim 23). Regarding instant claim 25, Example 1 provides a coating to the base polymer by applying a coating layer on to a top surface of the base polymer thereby leaving at least a portion of the base polymer (reverse side) uncoated.
The coating layers Parrish states that the biocide may be present in the first, second and/or third layer (see [0168]) (see instant claims 11, 13 and 15). Further, the layers may comprise two or more biocides (see [0168]) and are present in such a concentration that they release the equivalent of 20-500 grams/hectacre (see [0169]) (see instant claim 1). 
The base polymer may further comprise additives such as UV stabilizers, UV absorbers and IR absorbers (see [0064]) (see instant claim 8). 
With respect to instant claim 27, given the overlap between the instant claims and the teaching of Parrish, it would be expected that Parrish’s composition would be substantially suitable for biodegradation, recycle and/or compost. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish et al. (US 2011/0152100).
 Parrish is relied upon for disclosure described in the rejection of claims 1, 4-6, 8, 10-17 and 21-29 under 35 U.S.C. 102(a)(1). 
As noted above, Parrish teaches that the biocide is to be present in an amount capable of releasing an equivalent of 20-500 grams/hectacre (see [0169]) (see instant claim 1). As it pertains to the claimed ranges which are outside of that described by Parrish, i.e. claims 2 and 3, these are obvious as ranges which do not overlap but are merely close are indicia of obviousness. See MPEP 2144.05(I). 
With respect to instant claims 18 and 19, although Parrish teaches that their coating layers may in some cases “preferably” include a superabsorbent or a hardener, the recitation of ‘preferably’ provides some degree of optionality so as to encompass coating layer of the composition which are absent these preferred materials. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123(II). 
With respect to instant claim 27, given the overlap between the instant claims and the teaching of Parrish, it would be expected that Parrish’s composition would be substantially suitable for biodegradation, recycle and/or compost. 
With respect to instant claim 30, elucidation 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10-29 above, and further in view of Mastalygina et al. (RU 2737425), evidenced by machine translation.
Parrish fails to teach the polymer composite material as being selected from polybutylene adipate terephthalate, polylactic acid polybutylene succinate, polybutylene succinate, a mixture of polybutylene adipate terephthalate with polylactic acid and a mixture of polybutylene adipate terephthalate with polybutylene succinate.
Mastalygina is directed to biodegradable films suitable for use in improving the condition of a soil. The film is to comprise a thermoplastic polymer and a plant growth activator (see abstract). Exemplified thermoplastic polymers include polybutylene adipate terephthalate and low density polyethylene (see claim 1) Thus, as low density polyethylene and polybutylene adipate terephthalate are known to be interchangeable thermoplastic polymers for use in agricultural applications, it would have been obvious to modify Parrish such that their base polymer comprised polybutylene adipate terephthalate with a reasonable expectation for success.  See MPEP 2144.06(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10-29 above, and further in view of Dujardin et al. (CA 2693456; of record).
Parrish fails to teach the polymer composite material as being metalized.
Dujardin is directed to polymer composite films with barrier functionality. Exemplified film barriers include metalized barriers (see page 2) which are taught to stabilize against environmental and chemical influences (see page 1). Thus, it would have been obvious to modify Parrish’s film composition such that the film was metalized to as to stabilize and protect the composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10- above, and further in view of Liu (WO 2017136987), evidenced by machine translation.
From the outset, it is noted that Parrish teaches that their film may be used as a mulch film (see [0073])
However, Parrish fails to teach the method of applying the pesticide-containing material mechanically with a plastic mulch layer.
Liu teaches that mulch may be applied to a soil surface using a plastic mulch layer (see abstract). The use of a known technique to improve similar methods in the same way is indicia of obviousness. See MPEP 2143(I)(A) and (C). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, dependent from claim 1, recites the limitation "… wherein the polyethylene is either linear low density polyethylene, low density polyethylene or high density polyethylene". However, claim 1 does not recited “polyethylene”.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 5 should depend from claim 4, not 1. 
Claim 6 is rejected for the same reason as 5 – lack of antecedent basis for recitation of “polyethylene” while being dependent from claim 1 which lacks “polyethylene”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611